Citation Nr: 0727634	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
denied a claim for service connection for bilateral hearing 
loss.

In June 2007, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder.  The 
Board notes that the issue of entitlement to service 
connection for tinnitus has been raised by the veteran.  This 
issue is not on appellate review as it has not yet been 
adjudicated by the RO; it is referred to the RO for initial 
adjudication.


FINDING OF FACT

The veteran does not have a current bilateral hearing loss 
disability according to VA standards.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, and 3.385 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VCAA letter issued in October 2003 specifically satisfied 
the first three elements of the duty to notify, articulated 
above.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  With 
specific regard to the fourth element, viz., that the 
claimant should provide any evidence relevant to the claim in 
his possession to VA, it is noted that the aforementioned 
letter essentially informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  
Accordingly, the Board concludes that any failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  See Sanders 
v. Nicholson, 487 F.3d 881 (2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  The veteran 
was provided an audiological examination in March 2004.  The 
Board notes the veteran's contentions that this examination 
is inadequate and that a new examination should be conducted.  
See Statement of Accredited Representative in Appealed Case, 
March 2007.  However, the Board finds this examination report 
and the opinion of the examiner sufficient upon which to base 
a decision.  The examiner noted that the claims file was 
reviewed.  The examination and opinion were thorough and 
complete, and included audiological testing at the 
appropriate frequencies and speech recognition testing using 
the Maryland CNC Test.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2006). 

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2006).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

The veteran contends that he currently suffers bilateral 
hearing loss as the result of noise exposure on the flight 
deck of an aircraft carrier during active duty service.  See 
hearing transcript, June 2007.  

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  His 
DD-214 form reflects that his inservice occupation involved 
machine installation and repair; he did not receive any 
medals which are indicative of combat service.  

In March 2004, the veteran underwent a VA examination.  
Audiometric testing revealed the following:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
5
5
10
LEFT
30
25
15
20
20
The veteran's speech recognition ability was recorded at 96 
percent bilaterally.  The criteria for hearing loss as 
described under 38 C.F.R. § 3.385 are not met as the March 
2004 auditory thresholds did not reach a level of 40 decibels 
or greater for any of the frequencies, the auditory 
thresholds were not 26 decibels or greater in at least 3 of 
the frequencies, and the speech recognition ability was not 
less than 94 percent in either ear.  

The Board acknowledges and concedes the veteran's contention 
that his hearing acuity decreased during the time period from 
his January 1973 entrance examination to his January 1977 
separation examination.  See Statement of Accredited 
Representative in the Appealed Case, March 2007.  It is also 
noted that his hearing acuity never exceeded 20 decibels 
during the course of his active duty.  In other words, while 
his hearing acuity varied and even decreased during service, 
the recorded threshold levels never constituted "hearing 
loss" or a hearing loss disability.  38 C.F.R. § 3.385; 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold 
for normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.)  

Regardless, given that the veteran does not have hearing loss 
in his right or left ear, as defined under 38 C.F.R. § 3.385, 
service connection cannot be granted.  The threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent 
medical evidence of record shows no current bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385; thus, there 
may be no service connection for the claimed disability on 
either a direct or a presumptive basis.  Even if the Board 
were to concede that a current bilateral hearing loss 
disability exists, it is notable that the VA physician 
concluded in March 2004 (following a claims file review) that 
the veteran's complaints of hearing loss are not at least as 
likely as not related to his military service.  

With regard to the contentions and testimony raised by the 
veteran that he suffers hearing loss as the result of his 
active duty service, the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions to include rendering a 
clinical diagnosis, thus, his statement that he has a hearing 
loss disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Likewise, while it is argued that medical literature 
provided by the veteran in the March 2007 Statement of 
Accredited Representative in Appealed Case is supportive of 
the claim for service connection and negates the March 2004 
VA opinion that there is a lack of proximity between the 
dates of service and the onset of the veteran's complaints, 
the Board finds that such generic texts, which do not address 
the facts in this particular veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Although the Board is sympathetic to any hearing difficulty 
the veteran may have, the fact is that no complaints of 
hearing loss were shown until over 25 years after service. 

Given the amount of time that passed between service and the 
first complaint of hearing problems, the fact that a medical 
professional has stated the veteran's complaints of hearing 
loss are less likely than not due to his noise exposure 
during military service, and the fact that the veteran's 
hearing loss does not meet the requirements of a hearing loss 
disability under 38 C.F.R. § 3.385, the Board has no choice 
in these circumstances but to deny the claim for service 
connection for bilateral hearing loss.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for bilateral hearing loss must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


